Name: Commission Regulation (EEC) No 2117/91 of 18 July 1991 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/ 12 Official Journal of the European Communities 19. 7 . 91 COMMISSION REGULATION (EEC) No 2117/91 of 18 July 1991 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1859/91 to the infor ­ mation at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular Article 19 ( 1 ) and (2) thereof, Whereas the rates of the refunds applicable from 1 July 1991 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EEC) No 1859/91 (3), as amended by Regulation (EEC) No 2022/91 4); HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 1859/91 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 19 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1991 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4. 0 OJ No L 54, 28 . 2 . 1991 , p. 22. (3) OJ No L 168 , 29 . 6 . 1991 , p. 39 . (") OJ No L 185, 11 . 7 . 1991 , p. 21 . 19 . 7 . 91 Official Journal of the European Communities No L 196/ 13 ANNEX to the Commission Regulation of 18 July 1991 altering the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty Rate of refund in ECU/100 kg : White sugar : 36,48 Raw sugar : Syrups of beet sugar or cane sugar containing, in the dry state , 85 % or more by weight of sucrose (inclu ­ ¢ ding invert sugar expressed as sucrose) : 33,56 s' o 36,48 x or 100 If those syrups are obtained by dissolving white or raw sugar in the solid state, whether or not the dissolving is followed by inversion : Molasses : Isoglucose (2) : The rate fixed above for 100 kg of white or raw sugar used for the dissolution 36,48 (3) (') 'S represents per 100 kilograms of syrup  the sucrose content (including invert sugar expressed as sucrose) of the syrup in question , where the latter is not less than 98 % pure,  the' extractable sugar content of the syrup in question , where the latter is not less than 85 %, but less than 98 % pure . (2) Products obtained by isomerization of glucose, which have a content by weight in the dry state of at least 41 % fructose and of which the total content by weight in the dry state of polysaccharides and oligosaccharides, inclu ­ ding the di- or trisaccharides content, does not exceed 8,5 % . (J) Amount of refund per 100 kilograms of dry matter.